
	
		I
		111th CONGRESS
		1st Session
		H. R. 4089
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Costa (for
			 himself, Ms. Kaptur,
			 Mr. Moore of Kansas,
			 Ms. Hirono,
			 Mr. Abercrombie,
			 Mr. McNerney,
			 Mr. Ryan of Ohio,
			 Mr. Terry, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To create and extend certain temporary district court
		  judgeships.
	
	
		1.Temporary judgeships for
			 district courts
			(a)Additional
			 temporary judgeships
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
					(A)1 additional
			 district judge for the eastern district of California; and
					(B)1 additional
			 district judge for the district of Nebraska.
					(2)Vacancies not
			 filledThe first vacancy in the office of district judge in each
			 of the judicial districts named in this subsection, occurring 10 years or more
			 after the confirmation date of the judge named to fill the temporary district
			 judgeship created in the applicable judicial district by this subsection, shall
			 not be filled.
				(b)Extension of
			 certain temporary judgeshipsSection 203(c) of the Judicial
			 Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) is
			 amended—
				(1)in the third
			 sentence (relating to the district of Kansas), by striking 18
			 years and inserting 26 years;
				(2)in the sixth
			 sentence (relating to the northern district of Ohio), by striking 18
			 years and inserting 25 years; and
				(3)in the seventh
			 sentence (relating to the district of Hawaii), by striking 15
			 years and inserting 20 years.
				
